DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 23, 27-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12, and 14-18 of U.S. Patent No. 11,043,787. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-12, and 14-18 of U.S. Patent No. 11,043,787 disclose the limitations of claims 20, 23, 27, and 29-39 of the instant application. Particularly, the difference between claim 20 of the instant application and claim 1 of U.S. Patent No. 11,043,787 are the wordings. The limitation of “converging” makes claim 1 of U.S. Patent No. 11,043,787 narrower than claim 20 of the instant application, thus all limitations recited in claim 20 of the instant application are disclosed by claim 1 of U.S. Patent No. 11,043,787.

17/323,003
U.S. Patent No. 11,043,787
20. A laser system comprising:
a plurality of beam emitters each forming an external lasing cavity with an external optical element, whereby each lasing cavity stabilizes a beam emitted by the beam emitter to a different wavelength; and
a diffraction grating positioned to receive the stabilized beams, diffract each beam, and direct first-order diffracted light from each beam toward a common direction to thereby form a multi-wavelength output beam.
23. The laser system of claim 20, wherein the beam emitters are mechanically positioned so that the beams emitted thereby converge toward the diffraction grating.
27. The laser system of claim 20, wherein each beam emitter comprises a laser diode.
28. The laser system of claim 20, wherein the external optical element in each external lasing cavity is rotatable for wavelength selection.
29. The laser system of claim 20, wherein each beam emitter comprises a quantum cascade laser.
30. The laser system of claim 20, wherein each beam emitter is lensed with collimating optics.
31. The laser system of claim 20, wherein each beam emitter emits visible light.
32. The laser system of claim 20, wherein the common direction of the reflected first-order diffracted light is away from the plurality of beam emitters.
33. The laser system of claim 20, wherein the common direction of the reflected first-order diffracted light is approximately perpendicular to a propagation direction of light emitted by at least one of the beam emitters toward the diffraction grating.
34. The laser system of claim 20, wherein the diffraction grating has a grating dispersion of at least 150 lines per millimeter.
35. The laser system of claim 20, wherein the external optical elements are each a reflector in an array of reflectors.
36. The laser system of claim 35, wherein the array of reflectors is at least a portion of a micro-electro-mechanical systems device.
37. The laser system of claim 35, wherein the array of reflectors is at least a portion of a digital light processing chip.
38. The laser system of claim 35, wherein each of the reflectors within the array of reflectors is individually controllable.
39. The laser system of claim 20, wherein wavelengths of the beams emitted by the beam emitters are linearly chirped.
1. A method of forming a multi-wavelength output beam, the method comprising:
providing a plurality of beam emitters; stabilizing beams emitted by the beam emitters each to a different wavelength utilizing an external lasing cavity; 
converging the beams onto a diffraction grating; and with the diffraction grating, diffracting each beam and reflecting first-order diffracted light from each beam toward a common direction to thereby form a multi-wavelength output beam.
5. The method of claim 1, wherein the beam emitters are mechanically positioned such that the beams emitted thereby converge onto the grating.
6. The method of claim 1, wherein each beam emitter is a laser diode.
Claims 14-15 disclose this limitation, since a micro-electro-mechanical element is a rotatable optical element.

7. The method of claim 1, wherein each beam emitter is a quantum cascade laser.


8. The method of claim 1, wherein each beam emitter is lensed with collimating optics.

9. The method of claim 1, wherein each beam emitter emits visible light.
10. The method of claim 1, wherein the common direction of the reflected first-order diffracted light is away from the plurality of beam emitters.
11. The method of claim 1, wherein the common direction of the reflected first-order diffracted light is approximately perpendicular to a propagation direction of light emitted by at least one of the beam emitters toward the diffraction grating.
18. The method of claim 1, wherein the diffraction grating has a grating dispersion of at least 150 lines per millimeter.
14. The method of claim 11, wherein the wavelengths of the emitted beams are tuned with an array of reflectors.
15. The method of claim 14, wherein the array of reflectors is at least a portion of a micro-electro-mechanical systems device.
16. The method of claim 14, wherein the array of reflectors is at least a portion of a digital light processing chip.
17. The method of claim 14, wherein each of the reflectors within the array of reflectors is individually controllable.
12. The method of claim 1, wherein the wavelengths of the emitted beams are linearly chirped.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 20-27 and 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chann et al. (U. S. Patent Application Publication No. 2010/0110556).
Regarding to claim 20, Chann teaches a laser system comprising:
a plurality of beam emitters each forming an external lasing cavity with an external optical element, whereby each lasing cavity stabilizes a beam emitted by the beam emitter to a different wavelength (Figs. 3-4, the abstract, lines 1-5, [0067], last 3 lines); and
a diffraction grating positioned to receive the stabilized beams, diffract each beam, and direct first-order diffracted light from each beam toward a common direction to thereby form a multi-wavelength output beam (Figs. 3-4, [0067], lines 25-33).
Regarding to claim 21, Chann teaches the external lasing cavities each share a common external optical element (Figs. 3-4, [0067], last 3 lines, the external lasing cavities each share common external optical element 350).
Regarding to claim 22, Chann teaches each external optical element comprises a reflector (Figs. 3-4, [0067], last 3 lines, each external optical element comprises a reflector, which is the back facet of each diode laser).
Regarding to claim 23, Chann teaches the beam emitters are mechanically positioned so that the beams emitted thereby converge toward the diffraction grating (Fig. 4A, the beams emitted converge toward the diffraction grating 340).
Regarding to claim 24, Chann teaches the diffraction grating comprises a reflective diffraction grating (Fig. 3, the diffraction grating 340 comprises a reflective diffraction grating). 
Regarding to claim 25, Chann teaches a second optical element configure to collimate and/or focus the output beam downstream of the diffraction grating (Fig. 3, second optical element 325b configure to collimate the output beam downstream of the diffraction grating, Fig. 4A, second optical element 325b configure to focus the output beam downstream of the diffraction grating).
Regarding to claim 26, Chann teaches a second optical element configured to converge beams emitted by the beam emitters toward the diffraction grating (Fig. 4A, second optical element 325b configured to converge beams emitted by the beam emitters toward the diffraction grating).
Regarding to claim 27, Chann teaches each beam emitter comprises a laser diode ([0010], line 4).
Regarding to claim 30, Chann teaches each beam emitter is lensed with collimating optics (Figs. 4A-B, element 370; [0067], line 7).
Regarding to claim 31, Chann teaches each beam emitter emits visible light (Fig. 2, [0072], lines 7-10, 0.4-0.7 µm is visible range).
Regarding to claim 32, Chann teaches the common direction of the reflected first-order diffracted light is away from the plurality of beam emitters (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chann et al. (U. S. Patent Application Publication No. 2010/0110556), hereafter ‘Chann 556’, as applied to claim 20 above, in view of Chann et al. (U. S. Patent Application Publication No. 2011/0310921) hereafter ‘Chann 921’.
Regarding to claim 29, ‘Chann 556’ does not disclose each beam emitter comprises a quantum cascade laser. ‘Chann 921’ teaches each beam emitter comprises a quantum cascade laser ([0047], line 14). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified ‘Chann 556’  in view of ‘Chann 921’ to comprise in each beam emitter a quantum cascade laser in order to obtain laser beams in infrared wavelength range.
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chann et al. (U. S. Patent Application Publication No. 2010/0110556), as applied to claim 20 above.
Regarding to claim 33, in Fig. 3, Chann apparently indicates the common direction of the reflected first-order diffracted light is approximately perpendicular to a propagation direction of light emitted by at least one of the beam emitters toward the diffraction grating. However, Chann does not disclose the common direction of the reflected first-order diffracted light is approximately perpendicular to a propagation direction of light emitted by at least one of the beam emitters toward the diffraction grating in the specification. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the common direction of the reflected first-order diffracted light to be approximately perpendicular to a propagation direction of light emitted by at least one of the beam emitters toward the diffraction grating, in order to adapt the system into a package, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chann et al. (U. S. Patent Application Publication No. 2010/0110556), as applied to claim 20 above, in view of Setija et al. (U. S. Patent Application Publication No. 2011/0073775).
Regarding to claim 34, Chann is silent as to the density of lines in the grating. Setija teaches a diffraction grating has a grating dispersion of at least 150 lines per millimeter ([0104], lines 11-13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chann  in view of Setija to configure a diffraction grating having a grating dispersion of at least 150 lines per millimeter in order to obtain a large spot size. 
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chann et al. (U. S. Patent Application Publication No. 2010/0110556), as applied to claim 20 above, in view of Liu et al. (U. S. Patent Application Publication No. 2007/0014317).
Regarding to claim 39, Chann does not explicitly disclose wavelengths of the beams emitted by the beam emitters are linearly chirped. Liu teaches wavelengths of beams emitted by beam emitters are linearly chirped ([0024], lines 29-21). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Chann in view of Liu to configure wavelengths of the beams emitted by the beam emitters to be linearly chirped in order to obtain a multiple wavelengths of lights. 
Allowable Subject Matter
Claims 28 and 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a Terminal Disclaimer is filed. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 28, the prior art fails to anticipate or render obvious the claimed limitations including “the external optical element in each external lasing cavity is rotatable for wavelength selection” in combination with the limitation recited in claim 20.
Regarding to claim 35, the prior art fails to anticipate or render obvious the claimed limitations including “the external optical elements are each a reflector in an array of reflectors” in combination with the limitation recited in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828